      Case 2:15-cv-00119-JNP-EJF Document 483 Filed 10/22/19 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH


 UNITED STATES OF AMERICA ex rel.
 KATIE BROOKS and NANNETTE WRIDE,                  ORDER SUSTAINING OBJECTION
                                                   AND AMENDING SCHEDULING
                         Plaintiff,                ORDER
 v.
                                                   Case No. 2:15-cv-119-JNP-EJF
 STEVENS-HENAGER COLLEGE, INC., et
 al.,                                              District Judge Jill N. Parrish

                         Defendants.



       The parties submitted a stipulated motion to amend the scheduling order due to the

Government’s representation that it would be difficult to comply with the defendants’ discovery

requests within the allotted time. The proposed scheduling order extended the time to complete

fact discovery as well as the deadlines to complete expert discovery and the dispositive motion

deadline. Judge Furse, mindful of the age of the case, granted the motion to amend the scheduling

order in part by extending the deadlines, but not to the extent requested in the stipulated motion.

       The defendants objected to Judge Furse’s amended scheduling order. The defendants’

objection contained new information and arguments not found in the original motion to amend the

scheduling order. The defendants represent that the amended motion cutoff date will coincide with

another complicated jury trial that defense counsel will try in another district. Defense counsel

represents that it will be very difficult to brief a dispositive motion and respond to a dispositive

motion filed by the Government while conducting a jury trial in another district. Defense counsel

represent that they will be able to shoulder the demands of both cases if the originally requested

schedule were entered.
      Case 2:15-cv-00119-JNP-EJF Document 483 Filed 10/22/19 Page 2 of 2



       The court agrees with Judge Furse that this case is old and needs to proceed in an

expeditious manner. But the court notes that the new information provided by the defendants,

which was not presented to Judge Furse, is persuasive. The court, therefore, sustains the

defendants’ objection and enters the following amended scheduling order. The court does not

anticipate granting further extensions to the parties.



       Close of fact discovery:                                    2/28/2020

       Government’s Rule 26(a)(2) expert reports:                  2/18/2020

       Defendants’ Rule 26(a)(2) counter reports:                  4/14/2020

       Last day for expert discovery:                              6/22/2020

       Dispositive motion cutoff:                                  7/24/2020

       Deadline to file motions to exclude expert testimony:       7/24/2020



Signed October 22, 2019

                                               BY THE COURT



                                               ______________________________
                                               Jill N. Parrish
                                               United States District Court Judge




                                                  2
